Citation Nr: 1731464	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  15-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified (NOS), prior to July 13, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to December 1964.

This appeal to the Board of Veterans' Appeal arises from a March 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C., that granted service connection and assigned a 30 percent evaluation for depressive disorder, NOS, effective September 25, 2006. The claim was most recently certified to the Board by the Chicago Regional Office. 

In May 2016, the Board remanded the issue of entitlement to an initial evaluation in excess of 30 percent for depressive disorder, NOS, for further development. 

In January 2017, the RO increased the evaluation for depressive disorder, NOS, to 100 percent, effective July 13, 2011.  Therefore, as of June 13, 2011, the benefit was granted in full.

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to July 13, 2011, the evidence of record shows that the Veteran's depressive disorder, NOS, has been manifested by occupational and social impairment with reduced reliability and productivity; the disability was not productive of more severe impairment during this period.  




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 50 percent for depressive disorder, NOS, prior to July 13, 2011 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

In May 2016, the Board remanded this issue for further development, including scheduling the Veteran for an additional VA examination to determine the nature, extent and severity of his depressive disorder, NOS. In August 2016, the Veteran underwent a VA examination. 

The Board therefore finds that there has been substantial compliance with the prior Board remand directives, and will proceed with adjudication of the issue. See Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations 

The Veteran claims that an initial evaluation in excess of 30 percent is warranted for his service-connected depressive disorder, NOS, prior to July 13, 2011. The RO granted service connection for depressive disorder, NOS, in a March 2012 rating decision and assigned an initial 30 percent rating for the disability under the provisions of Diagnostic Code 9434, effective from September 25, 2006. See 38 C.F.R. § 4.130. The Veteran disagreed with the assignment of this initial rating and perfected an appeal as to this issue. In a January 2017 rating decision, the RO assigned a 100 percent rating for the disability, effective from July 13, 2011. The Veteran continues to seek a rating higher than what is currently assigned for his service-connected depressive disorder prior to July 13, 2011, asserting that a higher percent rating is warranted from the effective date of service connection. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Under the General Rating Formula For Mental Disorders, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Psychiatric examinations frequently include assignment of a global assessment of functioning score. The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V. The DSM-V does not contain information regarding global assessment of functioning scores. However, since the relevant period in this case occurred during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) was in effect, the Board will still consider this information as relevant to this appeal. Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V. 

According to the DSM-IV, a global assessment of functioning score was based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Global assessment of functioning scores and interpretations of those scores are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

A global assessment of functioning score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.

Analysis

In response to the Veteran's claim for service connection, the Veteran underwent a VA mental disorder examination in January 2007.  At that time, the Veteran endorsed symptoms that included an unhappiness with his current life; trouble relating to people including his wife and children; mood swings in the form of rages; periods of hopelessness; and appetite disturbance. He was noted to have had a stable job that lasted for 25 years until he was terminated after having a dispute with his foreman. 

On the mental status examination, the Veteran was alert and oriented in 3 spheres and had good personal hygiene. The Veteran's mood did not appear depressed and he had no active thoughts of self- harm or homicidal thoughts. The examiner noted that the Veteran had auditory illusory experiences and his short term memory was impaired. The Veteran's judgment was noted to be fair and his insight was noted to be fair to poor. The examiner identified the Veteran's psychiatric diagnosis as depressive disorder, NOS, and assigned a GAF score of 70. 

The claims file also includes an October 2008 private treatment record from J.H., MSW. The report noted the Veteran's history of consistent thoughts and feelings of low self-esteem due to his discharge from the Army. It also noted that the Veteran displayed characteristics of diminished cognitive capacity with some impaired judgment and reduced working memory. 

The Board has also reviewed the record of evidence supplied by the Social Security Administration. The record includes a May 1995 questionnaire in which the Veteran indicated that he does not get along well with people and that he tends to get angry and fight with others. 

Based on the evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that an initial evaluation of 50 percent for the entire period remaining on appeal is warranted. As the evidence above demonstrates, the Veteran's depressive disorder has been primarily manifested by impairment in short-term memory, disturbances in mood, and difficulty in maintaining effective work and social relationships.

The preponderance of the evidence, however, weighs against finding that a rating higher than 50 percent is warranted. In this regard, the preponderance of the evidence weighs against a finding  of occupational and social impairment with deficiencies in most areas due to symptoms of the nature and severity as those contemplated by the 70 percent rating. Although the Veteran was terminated from his job due to a dispute with his foreman, he had stable employment that lasted for 25 years. 

The VA examination showed that the Veteran was appropriately groomed. His affect was reactive. He had no active thoughts of self-harm. His judgment was noted to be fair.  Although the Veteran reports having a poor appetite, he is able to keep his body weight steady. 

The Board finds that the Veteran did not demonstrate any of the symptoms specifically listed in the General Rating Formula for Mental Disorders as representative of occupational and social impairment with deficiencies in most areas, such as suicidal ideation; obsessional rituals which interfere with routine activities; neglect of personal appearance and hygiene; or  difficulty in adapting to stressful circumstances. See 38 C.F.R. § 4.130

The symptoms noted in the rating schedule are, however, not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. The Board has considered whether the Veteran manifested any other symptoms which were of a comparable severity to the criteria for a 70 percent rating, but finds that he did not have any such symptoms during the appeal period. 

The Board further finds that the global assessment of functioning scores assigned to the Veteran do not provide a basis for assigning a rating in excess of 50 percent. The Veteran has received a global assessment of functioning score of 70, which are reflective of mild symptoms or some difficulty in social, occupational, or school functioning.

As noted above, many of the symptoms manifested by the Veteran are specifically listed within the criteria for a rating of 50 percent, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. Overall, the Veteran did not demonstrate symptoms that would be comparable indicators of the type of impairment contemplated in the criteria for a 70 percent rating. The Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. Accordingly, the Veteran's symptoms as described above were consistent with a 50 percent disability rating throughout the appeal period.

The Board therefore finds the preponderance of the evidence indicates that a 50 percent rating, but no higher, was warranted for the Veteran's service-connected depressive disorder prior to July 13, 2011. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

 

ORDER

Entitlement to an initial evaluation of 50 percent for depressive disorder, NOS, is granted from September 25, 2006 to July 12, 2011.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


